Title: Thomas Moffat to ——, 7 February 1768
From: Moffat, Thomas
To: 


Sir,
N. London, February 7, 1768.
Notwithstanding of my having written to you very often, and at much length of late, and that I am upon the point of setting out for Boston with the first weather fit for travelling, yet I cannot refrain from troubling you with a few lines about the 8th and 9th letters of the Farmer, which I now inclose you. They are oracular here and make rapid deep impressions, and who is there at this time here, if capable, that may undertake to contradict or expose these agreeable seasonable epistolary Sophisms? Relief, Support and Recompence so long and so much expected, hop’d and wish’d for, seems too tardy and slow paid. Vigour and resolution seems to be exhausted in G. Britain, or bestowed upon improper and more trivial objects, than the subjection or obedience of America. Excuse these out-pourings of melancholly and despondency in a very dreary day, when the weather alters and the sun shines abroad, perhaps I may see through a brighter or more agreeable medium, but believe me the prospect is now bad and unpromising, but however it may prove, I desire and pray you to be assured that I am, Sir, your most obedient and most humble servant,
Thomas Moffat.
I will also trouble you from Boston.
